Exhibit 10.1

Alliance One International, Inc.

2007 Incentive Plan

Form of Restricted Stock Agreement

CAREER SHARES

THIS AGREEMENT, dated the              day of                         ,
            , between Alliance One International, Inc., a Virginia corporation
(the “Company”), and                  (“Participant”), is made pursuant and
subject to the provisions of the Company’s 2007 Incentive Plan (the “Plan”), a
copy of which has been made available to the Participant. All terms used herein
that are defined in the Plan have the same meaning given them in the Plan.

1. Award of Stock. Pursuant to the terms of the Plan, the Company, on
                    ,              (the “Date of Award”), awarded the
Participant, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, a Stock Award covering
             shares of Common Stock of the Company (the “Restricted Stock”).

2. Terms and Conditions.

a. Vesting. Except as provided in paragraph 2(e), the Participant’s interest in
the Restricted Stock shall vest and become non-forfeitable on the first date
that one of the requirements in the following sentence is satisfied. The
requirements of this sentence are satisfied if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Award until
the earliest of (i) the third anniversary of the Date of Award, (ii) the date of
the Participant’s death, (iii) the date that the Participant’s employment ends
on account of Disability or (iv) the date of a Change in Control. Restricted
Stock that has not vested in accordance with the two preceding sentences shall
be forfeited, and the Participant shall have no further rights in the Restricted
Stock, upon the termination of the Participant’s employment with the Company and
its Affiliates.

b. Transferability. The Restricted Stock may not be transferred before it
becomes vested in accordance with paragraph 2(a). If the Restricted Stock
becomes vested in accordance with paragraph 2(a), it will become transferable on
the earliest of (i) the date the Participant attains age 60, (ii) the seventh
anniversary of the date the Restricted Stock became vested or (iii) the date
that the Participant’s employment with the Company and its Affiliates
terminates. Notwithstanding the two preceding sentences, shares of Restricted
Stock may be surrendered to, or withheld by, the Company in accordance with
procedures established by the Company to satisfy income and employment taxes
attributable to the Restricted Stock.

c. Stock Power. With respect to shares of Restricted Stock forfeited under
paragraph 2(a) or paragraph 2(e), the Participant does hereby irrevocably
constitute and appoint the Alliance One International, Inc. Corporate Secretary
or the Vice President Compensation & Benefits as his attorney to transfer on the
books of the Company, with full power of substitution in the premises, any
shares of Restricted Stock that are forfeited in accordance with this Agreement.
Such person or persons shall use the authority granted in this paragraph 2(c) to
cancel any shares of Restricted Stock that are forfeited or subject to
rescission under paragraph 2(a) or paragraph 2(e).



--------------------------------------------------------------------------------

d. Custody of Certificates. Custody of stock certificates evidencing the shares
of Restricted Stock shall be retained by the Company. The Company shall deliver
the stock certificates evidencing the shares to the Participant as soon as
practicable after the date that the transfer restrictions applicable to the
Participant with respect to the Restricted Stock lapse in accordance with
paragraph 2(b).

e. Misconduct. The Committee shall have the authority to cancel, rescind, cause
the forfeiture of or otherwise limit or restrict any non-vested shares of
Restricted Stock awarded under this Agreement if the Committee determines that
the Participant has (i) violated the Company’s Code of Conduct (as in effect
from time to time); (ii) violated any law (other than misdemeanor traffic
violations) and thereby injured or damaged the business reputation or prospects
of the Company or an Affiliate; or (iii) engaged in intentional misconduct that
caused, or materially contributed to, the need for a substantial restatement
(voluntary or required) of the Company’s financial statements filed with the
Securities and Exchange Commission (the foregoing enumerated items being
hereinafter referred to, individually or collectively, as a “Prohibited
Activity”).

Furthermore, in the event the Committee in its discretion determines that the
Participant has engaged in a Prohibited Activity at any time prior to or during
the six months after any vested shares of Restricted Stock awarded hereunder
have become transferable pursuant to paragraph 2(b) (hereinafter, “Transferable
Shares”), the Committee may rescind the vesting of and lapse of transfer
restrictions with respect to such Transferable Shares, provided the Committee
takes such action by the later of (i) two years after the date the Transferable
Shares became transferable pursuant to paragraph 2(b), or (ii) two years after
the occurrence of the Prohibited Activity. Upon such rescission, the Company at
its sole option may require the Participant to (a) deliver and convey to the
Company the Transferable Shares; (b) in the case of Transferable Shares that
have been sold or otherwise disposed of by the Participant, pay to the Company
an amount equal to the proceeds from the sale of such Transferable Shares; or
(c) pay to the Company an amount equal to the market price of the Transferable
Shares (as of the date the Transferable Shares became transferable pursuant to
paragraph 2(b)). The Company shall be entitled to set-off any such amount owed
to the Company against any amount or benefit owed to the Participant by the
Company, and the Participant shall forfeit the amount or benefit applied to
set-off such amount owed to the Company. Further, if the Company commences an
action against such Participant (by way of claim or counterclaim and including
declaratory claims), in which it is preliminarily or finally determined that
such Participant engaged in a Prohibited Activity or otherwise violated the
provisions of paragraph 2 of this Agreement, the Participant shall reimburse the
Company for all costs and fees incurred in such action, including but not
limited to, the Company’s reasonable attorneys’ fees.

3. Shareholder Rights. The Participant will have the right to receive dividends
and vote the shares of Restricted Stock prior to their forfeiture in accordance
with this Agreement.

4. Disability. For purposes of this Agreement, “Disability” means that the
Participant has ceased active employment with the Company and its Affiliates on
account of a permanent and total disability as defined in Section 22(e)(3) of
the Code.

5. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by the Participant or other person under this Agreement, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the

 

-2-



--------------------------------------------------------------------------------

Participant or such other person make arrangements satisfactory to the Company
for payment of the balance of such taxes required to be withheld. In accordance
with procedures established by the Company, the Company may withhold from Common
Stock issued or delivered to the Participant, sufficient shares of Common Stock
(valued as of the preceding day) to satisfy withholding and employment taxes, or
the Company shall direct the Participant to pay to the Company in cash or Common
Stock (valued as of the day preceding the payment) sufficient amounts or shares
to satisfy such obligation.

6. No Right to Employment. The Plan and this Agreement will not confer upon the
Participant any right with respect to the continuance of employment or other
service with the Company or any Affiliate and will not interfere in any way with
any right that the Company or any Affiliate would otherwise have to terminate
any employment or other service of the Participant at any time. For purposes of
this Agreement, the continuous employ of the Participant with the Company or an
Affiliate shall not be deemed interrupted, and the Participant shall not be
deemed to have ceased to be an employee of the Company or any Affiliate by
reason of (a) the transfer of his or her employment among the Company and its
Affiliates or (b) an approved leave of absence.

7. Not Part of Regular Compensation. This Agreement shall not be construed as a
guarantee that the Participant will earn or accrue a benefit. The Participant
agrees and acknowledges that the Restricted Stock and any benefits that may be
earned with respect thereto are not and shall not be treated as part of the
Participant’s regular compensation for any purpose.

8. Relation to Other Benefits. Except as specifically provided, any economic or
other benefit to the Participant under this Agreement or the Plan will not be
taken into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or any Affiliate and will not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or an Affiliate.

9. Change in Capital Structure. The terms of this Restricted Stock award are
subject to adjustment pursuant to Article XII of the Plan.

10. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

11. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the Date of Award.

12. Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and agrees to be bound by
all the terms and provisions thereof.

13. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

14. Severability. If any provision of this Agreement should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, then
this Agreement and the grant of Restricted Stock hereunder shall be deemed
invalid and unenforceable in its entirety due to failure of consideration.

 

-3-



--------------------------------------------------------------------------------

15. Committee Discretion. The Committee shall have all of the powers granted
under Article III of the Plan, including but not limited to the authority and
discretion to interpret the provisions of this Agreement and to make any
decisions or take any actions necessary or advisable for the administration of
this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.

 

ALLIANCE ONE INTERNATIONAL, INC.     By  

 

   

 

            Participant

 

-4-